Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Election/Restriction filed on January 26, 2021 is acknowledged.  Claims 2-11, 13, 16-25 were canceled, claims 1, 12, 14-15, 26 were amended and claims 27-38 were newly added.  Claims 1, 12, 14-15, 26-38 are pending in the instant application.

Election/Restrictions
Applicant elected without traverse insulin glargine from List I in the response filed January 26, 2021.  Claims 1, 12, 14-15, 26-38 are examined on the merits of this office action. 


Claim Objections
Claim 12 is objected to for the following informality: the limitation –of- should be inserted after temperature.

Claim 14 is objected to for the following informality: the limitation –of- should be inserted after temperature.

Claim 15 is objected to for the following informality: the limitation “…the crude mixture with hexylene glycol to about 0.3 to 0.4 g/L and the adjusting the pH to about 4.2….” in lines 5-6 should be replaced with - the crude mixture with hexylene glycol to about 0.3 to 0.4 g/L and then adjusting the pH to about 4.2-.

Claim 15 is objected to for the following informality: the limitation –of- in section (d) second to last line, should be inserted after temperature and also in section (f) last line.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 26 and 33-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 claims “A process for purifying a properly folded insulin or insulin analog……(b) applying the diluted crude mixture to a temperature stable cation exchange chromatography matrix….(d) eluting the insulin or insulin analog from the matrix with an eluting solution comprising the concentration of mineral salt capable of eluting the insulin or insulin analog from the matrix and hexylene glycol at a concentration of about 30% by volume to provide a second mixture; the acid stable cation exchange chromatography being performed under….”The limitation "the acid stable cation exchange chromatography being" in (d).  There is insufficient antecedent basis for this limitation in the claim.  
Claims 26 and 33-38 are also rejected due to its dependence on claim 15 and not further clarifying this point of confusion.
Claim 26 further claims “the process of claim 15, wherein step (e) washing the matrix with a first solution comprising about 4 to 7 percent volume of a isopropanol in an acetate buffer at a pH of about 3.0; washing the matrix with a linear gradient of the isopropanol in an acetate buffer at a pH of about 3.0 of increasing concentration from about 4 to 7 percent by volume to about 13 to 15 percent by volume; and eluting the insulin or insulin analog with a linear gradient of the isopropanol in an acetate buffer at pH of about 3.0 of increasing concentration from about 13 to 15 percent by volume to about 25-27 percent by volume to provide a mixture of the properly folded insulin or insulin analog”.  Claim 26 is confusing for several reasons.  First, claim 26 refers to step (e) but then adds limitations from step (f) (“eluting the insulin or insulin analog with a linear gradient of the isopropanol in an acetate buffer at pH of about 3.0 of 




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 12, 14-15, 26-38 are rejected on the ground of nonstatutory double patenting over claims 1-5 of US Patent No. 10407483.  Although the conflicting claims are not identical, they are not patentably distinct from each other. 
The instant application claims “A process for isolating properly folded insulin or insulin analog from an aqueous mixture comprising the insulin or insulin analog and related impurities, wherein the process comprises: (a) performing an acid-stable cation exchange chromatography with the aqueous crude mixture comprising the insulin or insulin analog and related impurities” (claim 15); providing a crude mixture of insulin or insulin analog in 50 mM acetic acid, pH 3.5 and diluting the crude mixture with hexylene glycol to about 0.3 to 0.4 g/L and the adjusting the pH to about 4.2 to produce a diluted crude mixture, wherein the mass of hexylene glycol to insulin or insulin analog in the diluted crude mixture is about 0.395 kg hexylene glycol/kg insulin or insulin analog; (b) applying the diluted crude mixture to a temperature-stable cation exchange chromatography matrix; washing the matrix with a first wash solution comprising a concentration of mineral salt of about 10 to 25 mM hexylene glycol at a concentration of about 30% by volume and then washing the matrix with a second wash solution comprising a concentration of mineral salt greater than the concentration of mineral salt in the first wash solution and less than the concentration of mineral salt capable of eluting the insulin or insulin analog from the matrix wherein the second wash solution comprises hexylene glycol at a concentration of about 30% by volume; (d) eluting the insulin or insulin analog from the matrix with an eluting solution comprising the concentration of mineral salt capable of eluting the insulin or insulin analog from the matrix and hexylene glycol at a concentration of about 30% by volume to provide a second mixture; the acid-stable cation exchange chromatography being performed under a differential pressure of about 0.276 MPa and at an outlet temperature 
US Patent No. 10407483 (referred to as US Patent No. ‘483 “A process for isolating properly folded insulin glargine from an aqueous mixture comprising the insulin glargine and related impurities, wherein the process comprises: (a) performing an acid-stable cation exchange chromatography with the aqueous mixture at a differential pressure of about 0.276 MPa in the presence of hexylene glycol at a concentration between 20 to 50 percent by volume and at an outlet temperature between 41° C. to 45° C. under isocratic conditions to yield a first insulin glargine mixture; and (b) performing a reverse phase high performance liquid chromatography with a silica-based reverse phase resin on the first insulin glargine mixture in the presence of isopropanol and at an outlet temperature between 40° C. to 46° C. to provide a second mixture comprising the isolated properly folded insulin glargine” (claim 1) which is identical to instant claim 1. US Patent No. 10407483 further claims wherein the acid-stable cation exchange chromatography has an outlet temperature of about 42° C (claim 2); wherein the reverse phase high performance liquid chromatography has an outlet temperature of about 43° C (claim 3) which are anticipatory over instant claims 1, 12 and 14. US Patent No. 10407483 further claims applying the mixture to a temperature-stable cation exchange chromatography matrix; (b) washing the matrix with a first wash solution comprising a concentration of mineral salt of about 10 to 25 mM and hexylene glycol at a concentration between 20 to 50 percent by volume and then washing the matrix with a second wash solution comprising a concentration of mineral salt greater than the concentration of mineral salt in the Regarding instant claims 27-38, insulin glargine meets the limitations of these claims and thus, US Patent No. 10407483 is anticipatory over instant claims 27-32 and obvious over instant claims 33-38.
Therefore, if one of ordinary skilled in the art practiced the claimed invention of instant claims, one would necessarily achieve the claimed invention of US Patent No. 10407483 and vice versa.  

Closest Prior Art Made of Record
Zimmerman (US20120214965 A1, cited in Applicant’s IDS) teaches a process for isolating properly folded insulin analog from an aqueous mixture comprising the insulin analog and related impurities.  Zimmerman teaches wherein the process comprises: (a) performing an acid-stable [low pH] cation exchange chromatography with the aqueous mixture in the presence of a first water miscible organic modifier [e.g. n -propanol or acetonitrile] and to yield a first insulin analog mixture (para [0107] and (b) performing a reverse phase high performance liquid chromatography on the first insulin analog mixture in the presence of a second water miscible organic modifier and to provide a second mixture comprising the isolated properly folded insulin or insulin analog.  However, Zimmerman does not teach several steps of the instant method.  In particular, Zimmerman fails to teach hexylene glycol,  that the chromatography steps are performed at an elevated temperature (in the range recited in the claims), the claimed differential pressure, washing the matrix with a first wash solution comprising a concentration of mineral salt of about 10 to 25 mM and a first water miscible organic modifier and then washing the matrix with a second wash solution comprising a concentration of mineral salt greater than the concentration of mineral salt in the first wash solution and less than the concentration of mineral salt capable of eluting the acid-insulin or insulin analog from the matrix and the first water miscible organic modifier and eluting the insulin or insulin with a linear gradient of a second water miscible organic modifier increasing concentration from about 13 to 15 percent by volume to about 25 to 27 percent by volume to provide a mixture of the properly folded insulin or insulin analog; the reverse phase high performance liquid chromatography being performed at an outlet temperature between 40-46 degrees celsius.  Neither Zimmerman nor any other art teach the specific conditions of the instant claims or a motivation to use the 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829.  The examiner can normally be reached on Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERINNE R DABKOWSKI/Examiner, Art Unit 1654